DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANG et al (US 2019/00890843).
Regarding claim 27, JANG discloses a capacitor (Fig. 2, 100), comprising: a body (Fig. 2, 110) including a dummy portion (Fig. 3, 110 above 121/122) and a device portion (Fig. 3, 110 at 121/122), the dummy portion and the device portion extending in a first direction (Fig. 3, X) and arranged such that a longitudinal axis of the device portion is offset from a longitudinal axis of the body in a second direction (Fig. 3, Y) perpendicular to the first direction (Fig. 3, center left to right axis of section with 121/22 would be lower than central left to right axis of 110); and first and second electrical contacts (Fig. 3, 141/142) on at least one surface of the body (Fig. 3, on bottom surface), wherein the first and second electrical contacts comprise L-shaped metal structures on opposing ends of the body (Fig. 3), wherein the L-shaped metal structures do not contact the dummy portion (Fig. 3, 141/142 do not go above top of 121/122).  
Regarding claim 28, JANG further discloses that the first and second electrical contacts are in direct electrical contact with the device portion (Fig. 3).  
Regarding claim 29, JANG further discloses a plurality of electrode layers residing within the device portion (Fig. 2, multiple 121/122).  
Regarding claim 30, JANG further discloses that the device portion includes an insulation material that occupies spaces between the plurality of electrode layers (Fig. 2, 110 between 121/122).  
Regarding claim 31, JANG further discloses that the first electrical contact contacts first ones of the plurality of electrode layers (Fig. 3, 141 contacts 121) and the second electrical contact contacts second ones of the plurality of electrode layers (Fig. 3, 142 contacts 122).  
Regarding claim 32, JANG further discloses that the dummy portion has a dummy portion thickness measured in the second direction (Fig. 3, thickness of 110 above 122); the device portion has a device portion thickness measured in the second direction (Fig. 3, thickness of sections that include 121/122); and the device portion thickness is thicker than the dummy portion thickness (Fig. 3).  
Regarding claim 33, JANG further discloses that the device portion thickness is more than two times thicker than the dummy portion thickness (Fig. 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 21-26, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAE et al (US 2017/0367187) in view of KATO (US 2017/0278634).
Regarding claim 10, CHAE teaches a capacitor (Fig. 1, 100), comprising: an elongated body (Fig. 1, 110) including a first surface (Fig. 1, bottom of 110 in T direction) and a second surface (Fig. 1, top of 110 in T direction) opposite the first surface; first and second contacts on the body (Fig. 1, 131/132); and a plurality of conductive layers (Fig. 2, 121/122) disposed in the body  (Fig. 2) and extending in a same direction as a longitudinal axis of the body (Fig. 2, L), the plurality of conductive layers including a first conductive layer (Fig. 2, bottom 121) closest to the first surface (Fig. 2) and a second conductive layer (Fig. 2, top 122) closest to the second surface (Fig. 2), wherein a first distance between the first surface and the first conductive layer is greater than a second distance between the second surface and the second conductive layer (Fig. 2, distance between bottom of 110 and bottom 121 is greater than distance of top 122 to top of 110).  
However, CHAE fails to teach that the first and second contacts on the body comprise planar contacts disposed on one of the first surface and the second surface.
KATO teaches that the first and second contacts (Fig. 4, 120/130) on the body (Fig. 4, 111) comprise planar contacts disposed on one of the first surface and the second surface (Fig. 4, both on f5 not on f6).

Regarding claim 11, CHAE, as modified by KATO, further teaches that the plurality of conductive layers include a first set of conductive layers (Fig. 2, 121) and a second set of conductive layers (Fig. 2, 122), wherein the first set of conductive layers are contact with the first contact (Fig. 2, 121 to 131), and wherein the second set of conductive layers are in contact with the second contact (Fig. 2, 122 to 132).  
Regarding claim 12, CHAE, as modified by KATO, further teaches that the body comprises a ceramic material ([0022]).
Regarding claim 21, CHAE, as modified by KATO, further teaches that the first set of conductive layers and the second set of conductive layers are interdigitated (Fig. 2).  
Regarding claim 22, CHAE, as modified by KATO, further teaches that an insulation material (Fig. 2, 111) is disposed between the first set of conductive layers and the second set of conductive layer (Fig. 2).  
Regarding claim 23, CHAE, as modified by KATO, further teaches that the body comprises barium titanate (BaTiO3) ([0033]).  
Regarding claim 24, CHAE, as modified by KATO, further teaches that the first and second contacts of the body extend some distance over each of the first surface and the second surface (KATO Fig. 4, 120/130 extend along f5).
Regarding claim 25, CHAE, as modified by KATO, further teaches that the planar contacts are in contact with one of the first surface and the second surface (KATO Fig. 4).  
Regarding claim 26, CHAE, as modified by KATO, further teaches that the first and second contacts on the body comprise L-shaped metal structures on opposing ends of the body (KATO Fig. 4, 114/120 and 115/130 are L contacts on opposite sides of body 111).  
Regarding claim 38, CHAE, as modified by KATO, further teaches that the first surface and the second surface extend in the same direction as the plurality of conductive layers (Fig. 2, left to right).

Regarding claim 36, CHAE teaches a capacitor (Fig. 1, 100) comprising: a body (Fig. 1, 110) including: a first surface (Fig. 2, bottom surface) and a second surface (Fig. 2, top surface) opposite the first surface; a device portion (Fig. 2, at 121s/122s) disposed in the body such that the device portion is asymmetrical along a longitudinal axis of the body (Fig. 2, not in center of T direction); -6- 4823-3332-7597.1Atty. Dkt. No. 106861-9283a dummy portion (Fig. 2, below bottom 121) in contact with the device portion (Fig. 2); and first and second electrical contacts (Fig. 2, 131/132)on the body.  
However, CHAE fails to teach that the first and second electrical contacts on the body comprise planar contacts disposed on one of the first surface and the second surface.
KATO teaches that the first and second electrical contacts (Fig. 4, 120/130) on the body (Fig. 4, 111) comprise planar contacts disposed on one of the first surface and the second surface (Fig. 4, both on f5 not on f6).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KATO to the invention of CHAE, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 37, CHAE, as modified by KATO, further teaches that the body comprises a ceramic material ([0022]).
Regarding claim 38, CHAE, as modified by KATO, further teaches that the first surface and the second surface extend in a same direction as the longitudinal axis of the body (Fig. 2, left to right).


Additional Prior Art References 
JUN et al (US 2020/0118760) teaches relevant art in Fig. 2-4.
MORI et al (US 2019/0287720) teaches relevant art in Fig. 2-3B.
LEE et al (US 2015/0047887) teaches relevant art in Fig. 3-4.
LEE et al (US 2014/0168849) teaches relevant art in Fig. 1-5.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-12, 21-33, and 36-39 have been considered but are moot because the new ground of rejection incorporated new references in new ways not specifically argued in the arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848